Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claim Interpretation Under 35 USC § 112(f)
In the REMARKS filed 10/31/22, the Applicant states the claims should not be interpreted under 35 USC 112(f) (REMARKS, p. 6).  
MPEP 2181(I) explains: 
“In response to the Office action that finds that 35 U.S.C. 112(f) is invoked, if applicant does not want to have the claim limitation interpreted under 35 U.S.C. 112(f), applicant may: (1) present a sufficient showing to establish that the claim limitation recites sufficient structure to perform the claimed function so as to avoid interpretation under 35 U.S.C. 112(f); or (2) amend the claim limitation in a way that avoids interpretation under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function).

The Applicant has failed to (1) present sufficient showing that the claim limitation recites sufficient structure to perform the claimed function, and (2) has failed to amend the claim limitation in a way that avoids interpretation under 35 USC § 112(f).  Therefore, interpretation of the claims under 112(f) still applies.
Rejections under 35 USC § 112(b)
Claim 1: The Applicant states amendments to claims overcome the previous rejection.  The Examiner respectfully disagrees.  The amendments to the claims fail to address the rejection addressing the specification failing to sufficient describe the algorithm for carrying on the computer-implemented function of the claims (see FAOM mailed 4/29/2022, p. 4-6).
Claims 4-6, 13 and 18: The Applicant states rejections of claims 4, 5, and 13 are improper for failing to include the subject matter addressed in the rejection.  The Examiner acknowledges the claims 4, 5 and 13 fail to recite the limitation of “a first depth of 725 microns” and withdraws the previous rejection.
Claim 6: The amendment to the claim comprising “wherein the first depth of the device under test is 725 microns and the first and second electronic map are the same electronic map” fails to address or overcome the previous rejection under 112(b)(FAOM mailed 4/29/2022, p. 5).  The previous rejection states that the claim limitation amounts to a description of a result to be achieved by the invention, without providing the specific structure for enabling the result.  Parent claim 1 fails to explicitly comprise the device under test (DUT), and thus the scope of the claim is not limited to any specific DUT.  Further, the “light emitting device” is broadly recited and is not restricted to any specific device.  Finally, the limitation recites a light beam penetration depth of at least 725 microns, which amounts merely to a result, without clarification on the essential features  pertaining to the nature of the light source or DUT.  Therefore, the claim rejection is maintained.  
Rejections Under 35 USC § 112(d)
	Claims 3, 7, 11, and 12 stand rejected.  The Applicant argues that claims 3, 7 and 11 do not recite the phrase the “light emitting device comprises an incoherent light source”.  The Examiner acknowledges the typo and withdraws the previous rejections of claims 3, 7 and 11.  The Examiner notes that the previous rejection should have included claims 5, 8, 12, and 13, which recites the instant phrase at issue.
The Applicant argues that claim 12 further limits claim 11 because “incoherent light waves emitted from a light source may pass through a light source attachment to produce spatially coherent light waves” (REMARKS, p. 7).  The Examiner respectfully disagrees.  Claim 12 fails to specifically recite that the light source attachment is configured for producing the incoherent light source as recited in claim 11.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore the rejection is maintained.
35 USC § 112(a)
In the REMARKS (p. 7-8), the Applicant argues that the specification discloses what comprises the initial light beam (infrared, UN, x-ray, particle beam, etc.) in paragraphs 39-41.  The Examiner acknowledges the cited passages, and finds arguments regarding the nature of the source persuasive.  
The Applicant further argues that the specification provides support (e.g. specification, para. 0055) for examples of transforming light waves that were incident on the device under test (DUT) into visible optical light (REMARKS, p. 8).  The Examiner acknowledges the cited passages, and finds arguments regarding the transforming incident light waves on the DUT into visible light persuasive.  
Last, the Applicant argues that the specification discloses in P. 0067 “support for generating an electronic map, such as, by utilizing an internal or external processor” (REMARKS, p. 8).    However, the instant passage fails to provide the algorithm necessary to execute the method steps of the video detection chain.  Further inspection of the specification fails to provided sufficient support.  Therefore the rejection is maintained.
35 USC § 103(a)
In light of the amendments to independent claim 1, a new rejection is made below in view of Pacheco et al. (US Pub #20160011122).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “video detection chain” in claims 1-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the claim recites the phrases “an electronic map”, “a first electronic map”, and “a second electronic map”.  The claim fails to make clear the number of electronic maps: 2 or 3?  The map indicated one or more defects does not have a number, and thus it is not clear if it is the same or different from the subsequent maps.
With respect to claim 1, the claims recite the phrase: 
“the video detection chain further generates, based on the visible optical light, an electronic map indicating one or more defects within the device under test; 
the video detection chain further generates, based on visible optical light, a first electronic map indicating one or more concentrations or distributions of elements within the device under test; 
the video detection chain further generates, based on the visible optical light, a second electronic map indicating one or more: units of length, area, volume, or physical gauges within the device under test”.  
MPEP 2181(I)(A) explains that if a claim recites a specific computer-implemented function, but fails to describe the algorithm for carrying out the computer-implemented function the claim is indefinite under 112(b). The disclosure fails to recite any algorithm which performs the processing steps.  The claims are therefore indefinite.
With respect to claim 6, the claim recites the phrase “wherein the first depth is 725 microns”, which derives antecedent basis from the limitations of claim 1 reciting “a light emitting device that outputs a light beam capable of penetrating a device under test at least to a first depth”.  Rather than reciting a specific structural feature of the device, the instant limitation amounts to a description of a result to be achieved by the invention.  MPEP 2173.05(g) explains, “notwithstanding the permissible instances, the use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971).  For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008)”.  The instant claim fail to specifically include the device under test (DUT).  The penetration depth of the light is dependent not just on the nature of the light (which the claims fail to define), but on the nature of the device under test as well (e.g. composition, density, etc.).  Because the claims fail to clearly establish what structure comprises a light capable of penetrating a DUT to a specified degree (or the nature of the DUT), one of ordinary skill in the art would fail to be apprised of the scope of the invention.
	With respect to claims 5, 13, 18, the claim recites a first depth of 725 microns.  The instant phrase is rejected for the same reasons as claim 4 above.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 7, 11 and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3 recites the “light emitting device comprises an incoherent light source”.  However, parent claim 1 recites “a light emitting device…wherein the light beam upon initial output comprises spatially coherent light waves”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. The same rejection applies to equally to claims 7, 11, and 12 based on their dependence from claims reciting a coherent light source.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 recites the phrase, “a video detection chain that transforms light waves that were incident on the device under test into visible optical light”.  While the specification recites a similar phrase (P. 0012), the disclosure fails to provide any description of what comprises the initial light beam (e.g. infrared, UV, x-ray light, particle beam, etc.). Further, it fails to describe what “transforms the light waves into visible light”.  Determining the features capable of meeting the claimed recitation would require undue experimentation of one of ordinary skill in the art, and would not be apprised of the scope of the invention.
Claim 1 recites the phrase: 
“the video detection chain further generates, based on the visible optical light, an electronic map indicating one or more defects within the device under test; 
the video detection chain further generates, based on visible optical light, a first electronic map indicating one or more concentrations or distributions of elements within the device under test; 
the video detection chain further generates, based on the visible optical light, a second electronic map indicating one or more: units of length, area, volume, or physical gauges within the device under test”.  
The instant phrase amounts to claiming of a specific computer function (e.g. “generating an electronic map of one or more defects”).  However, the specification fails to disclose what comprises the algorithm for performing the “generating”.  MPEP 2181(I)(B) explains that “f-or a computer-implemented 35 U.S.C. 112(f) claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b)(b). See Net MoneyIN, Inc. v. Verisign. Inc., 545 F.3d 1359, 1367 (Fed. Cir. 2008). See also In re Aoyama, 656 F.3d 1293, 1297, 99 USPQ2d 1936, 1939 (Fed. Cir. 2011) ("[W]hen the disclosed structure is a computer programmed to carry out an algorithm, ‘the disclosed structure is not the general purpose computer, but rather that special purpose computer programmed to perform the disclosed algorithm.’") (quoting WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999)).”  Therefore, the claim lacks written description of the claimed subject matter.
Claim 5 recites the phrase, “wherein the light emitting device comprises an incoherent light source and a light source attachment, wherein the incoherent light source has dimensions that do not exceed 50 millimeters x 50 millimeters x 50 millimeters”.  However, while the specification describes an inspection system for semiconductor wafer inspection (para 0003), the specification fails to provide any detail regarding the nature of the light emitting device sufficient to meet the demands required of such an inspection device.  What wavelength/waveband light does the light emitting device emit?  What type of light source is the device?  What intensity of light does it produce?  The disclosure is silent regarding these features of the light emitting device of the claimed dimensions, and one of ordinary skill in the art would not be able make or use the device.  
With respect to claims 12 and 13, the same rationale applies as set forth above regarding claim 5.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, 8, 9, 11, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto et al. (US Patent # 7602962) in view of Pacheco et al. (US Pub # 20160011122).
With respect to claim 1, Miyamoto discloses a system and method for defect detection, comprising:
providing a light emitting device that outputs a light beam capable of penetrating a DUT at least to a first depth (optical or SEM inspection requires an inspection source inherently; Fig 2; col 6);
providing a  
providing a video detection chain (VDC), wherein the VDC:
generates an electronic map indicating one or more defects within a device under test (DUT); 
generates a first electronic map indicated one or more concentrations or distributions of elements within the DUT;
generates a second electronic map indicating more or more units of length, area, volume, or physical gauges within the DUT; and
outputs at least one of the maps, wherein the first or second electronic map further indicates one or more: cracks, breaks gaps or air pockets within the DUT (classifier generates maps of defects, classification, quantity, coordinates, composition, and outputs determined results; columns 3-4).
Miyamoto discloses wherein the defect inspection machines include optical or SEM-inspection-type machines (col. 6, lines 1-13), but does not specifically describe wherein the system comprises a light emitting device that outputs a light beam capable of penetrating a DUT at least to a first depth, the light comprising a spatially coherent beam, or wherein the VDC transforms DUT-incident light into visible light, and performing defect inspection based on the DUT-incident light.  However, providing a coherent light source (e.g. a laser) is well-known in the art of defect inspection, as taught by Pacheco (P. 0025), with the benefit of efficient sample illumination (e.g. reduced light spread). In light of the known application of coherent light sources for defect illumination and detection as taught by Pacheco, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine with the teachings of Miyamoto.
With respect to claims 3, 4, 11, and 17, Miyamoto discloses the system and method of claim 1 as set forth above, but does not disclose providing an optical system for adjusting distance, magnification or aperture.  Pachecho discloses an optical defect inspection system and method of using comprising providing an adjustable aperture, objective lens, and z-stage for adjusting magnification, with the benefit of providing an optical working distance for the application at hand (P. 0022-0024, 0035, 0042, 0045-47).  In light of the increased functionality, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine with the teachings of Miyamoto.
With respect to claim 8, Pacheco discloses wavelength filters for selecting desired wavelength of inspection and light detection (P. 0037), but does not disclose the light source comprising a thin film waveguide.  However, thin film waveguides are known in the art for providing wavelength- or polarization-selective illumination of a light source in a desired application.  It light of the known application of thin film waveguides for selective illumination, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine with the teachings of Miyamoto and Pacheco.
With respect to claim 9, Pacheco discloses the video detection chain generating an electronic map based at least in part on attenuation and phase disturbances associated with the light waves incident on the DUT (note that signal magnitude is directed attributed to optical attenuation in the electronically detected light signal; P. 0030, 0040).
Regarding claims 15-16, Miyamoto discloses the electronic map indicates a chemical composition and spatial mapping of defects and their sizes (col. 3-4).
With respect to claim 20, Miyamoto discloses forming an electronic map of the composition and dimensions of the wafer and defects (col. 3-4).

Claims 5, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto et al. (US Patent # 7602962) in view of Pacheco et al. (US Pub # 20160011122), further in view of Goutain et al. (US Patent # 9025635).
With respect to claims 5, 12 and 13, Pecheco discloses the light source comprising a laser diode.  As taught by Goutain, laser diode sources are known in the art to have a compact size, wherein the size can comprise dimensions of less than 50 mm3. Using a known technique to improve similar devices in the same way would have been obvious to one of ordinary skill in the art at the time of the invention, and to combine with the teachings of Pacheco.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto et al. (US Patent # 7602962) in view of Pacheco et al. (US Pub # 20160011122), further in view of in view of Bragg et al. (US Patent # 6796697).
With respect to claim 7, Pacheco does not specify a light source attachment comprising a mono-capillary or poly-capillary. In the same field of endeavor, Bragg discloses an inspection device comprising a light source 14 having a poly-capillary 18 arrangement for directly guiding inspection light to a sample and detector (figure 2 shows wave guide arrangement with multi capillaries), with the benefit of reduced geometric constraints (Column 2). In light of the improved performance as disclosed by Bragg, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine with the teachings of Pacheco.

Claims 2, 6, 9, 10, 14, 18, 19 rejected under 35 U.S.C. 103 as being unpatentable over in view Miyamoto et al. (US Patent # 7602962) in view of Pacheco et al. (US Pub # 20160011122), further in view of Solarz et al. (US Pub # 20190003988, efd 06/28/17).
	With respect to claim 2, Miyamoto and Pacheco each disclose a photodetector, but do not specifically disclose CMOS or CCD detectors.  In the same field of defect inspection, Solarz discloses an x-ray imaging system comprising a CCD detector 110 for detecting an inspection image of a device under test (P. 0032; Figure 1A).  In light of the known utility of CCD sensors for performing imaging operations as taught by Solarz, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine with the teachings of Miyamoto and Pacheco.
With respect to claims 6 and 18, Pacheco discloses the z-stage configured to move the depth of the wafer such that varying depths of the wafer can be produced (P. 0035), but the combined references do not specify a first depth of 725 microns.  In the same field of endeavor, Solarz x-ray defect inspection using x-ray transmission of a wafer, with the ability to detect defects at a predetermined depth using a z-stage (Fig 1B-C; P. 0022, 0046, 0047). In light of the increased inspection flexibility taught by Solarz, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine with the teachings of Miyamoto.
With respect to claims 9, 14, 19, while Miyamoto discloses a system and method of defect detection in a wafer and acknowledges a variety of inspection sources for various applications, Miyamoto does not disclose the inspection comprising providing an x-ray source. In the same field of endeavor, Solarz disclose a system and method of inspection of wafers further comprising providing a coherent x-ray source for inspection of defects (Fig 1B-C; x-ray source 102), with the advantage of achieving greater penetration depth of complex wafer structures (P. 0003). In light of the increased utility of defect detection in complex wafer architectures as taught by Solarz, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine with the teachings of Pacheco. Lastly, Solarz does not specifically disclose the defects comprise gaps or cracks. However, it is known in the art of defect detection in wafer inspection that x-ray inspection is capable of detection cracks in wafers, and would have been obvious to one of ordinary skill in the art at the time of the invention to provide in the invention of Solarz in order to improve performance capabilities.
Double Patenting
Claims 11-20 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 10,12, 14-20 of copending Application No. 17/073042 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claims 11-20 of this application is patentably indistinct from claim 10-12 and 14-20 of Application No. 17/073042. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787. The examiner can normally be reached Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REBECCA CAROLE. BRYANT
Examiner
Art Unit 2877



/REBECCA C BRYANT/         Examiner, Art Unit 2877